Name: Council Directive 74/121/EEC of 18 February 1974 on stability, growth and full employment in the Community
 Type: Directive
 Subject Matter: nan
 Date Published: 1974-03-05

 Avis juridique important|31974L0121Council Directive 74/121/EEC of 18 February 1974 on stability, growth and full employment in the Community Official Journal L 063 , 05/03/1974 P. 0019 - 0020 Greek special edition: Chapter 05 Volume 2 P. 0015 Spanish special edition: Chapter 10 Volume 1 P. 0054 Portuguese special edition Chapter 10 Volume 1 P. 0054 ++++COUNCIL DIRECTIVE OF 18 FEBRUARY 1974 ON STABILITY , GROWTH AND FULL EMPLOYMENT IN THE COMMUNITY ( 74/121/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 103 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ; HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ; WHEREAS THE ATTAINMENT BY STAGES OF ECONOMIC AND MONETARY UNION IN THE COMMUNITY REQUIRES THE IMPLEMENTATION OF CONVERGENT ECONOMIC POLICIES OF WHICH THE KEY PRINCIPLE IS THE ACHIEVEMENT OF STABILITY , GROWTH AND FULL EMPLOYMENT IN THE COMMUNITY ; WHEREAS PROCEDURES FOR COORDINATING ECONOMIC POLICIES HAVE BEEN ORGANIZED , IN THIS CONNECTION , AT COMMUNITY LEVEL , PARTICULARLY IN THE COUNCIL DECISION OF 18 FEBRUARY 1974 ( 1 ) ON THE ATTAINMENT OF A HIGH DEGREE OF CONVERGENCE OF THE ECONOMIC POLICIES OF THE MEMBER STATES OF THE EUROPEAN ECONOMIC COMMUNITY ; WHEREAS , TO BE IN A POSITION TO MEET THE REQUIREMENT OF SUCH COORDINATION AND IN PARTICULAR TO BE ABLE TO PURSUE COMPATIBLE OBJECTIVES AT COMMUNITY LEVEL WITH REGARD TO STABILITY , GROWTH AND FULL EMPLOYMENT , EACH MEMBER STATE MUST POSSESS AN ADQUATE SET OF ECONOMIC POLICY INSTRUMENTS ; WHEREAS SUCH INSTRUMENTS MUST BE AVAILABLE AND READY FOR PROMPT USE BY THE COMPETENT AUTHORITIES OF THE MEMBER STATES IF THEY ARE TO CONTROL SHORT-TERM ECONOMIC DEVELOPMENTS AND KEEP THESE IN LINE WITH THE GUIDELINES ESTABLISHED AT COMMUNITY LEVEL , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 IN ORDER TO ACHIEVE THE OBJECTIVES OF PRICE STABILITY , EXTERNAL BALANCE , GROWTH AND FULL EMPLOYMENT IN THE COMMUNITY , EACH MEMBER STATE SHALL IMPLEMENT ITS SHORT - AND MEDIUM-TERM ECONOMIC POLICIES IN ACCORDANCE WITH THE GUIDELINES ADOPTED BY THE COUNCIL PURSUANT TO THE COUNCIL DECISION OF 18 FEBRUARY 1974 ON THE ATTAINMENT OF A HIGH DEGREE OF CONVERGENCE OF THE ECONOMIC POLICIES OF THE MEMBER STATES OF THE EUROPEAN ECONOMIC COMMUNITY . ARTICLE 2 WHEN THEY TAKE MAJOR MEASURES OF ECONOMIC POLICY IN ORDER TO ACHIEVE THE OBJECTIVES SET OUT IN ARTICLE 1 , MEMBER STATES SHALL MAKE EXPLICIT REFERENCE TO THE GUIDELINES ADOPTED BY THE COUNCIL . ARTICLE 3 THE GOVERNMENTS OF THE MEMBER STATES SHALL , ACCORDING TO THEIR OWN ARRANGEMENTS , CONFER WITH THE REPRESENTATIVES OF THE MAIN ECONOMIC AND SOCIAL GROUPS ON THE BROAD LINES OF ECONOMIC POLICY . ARTICLE 4 IN ORDER TO ESTABLISH MEDIUM-TERM ECONOMIC PROGRAMMES FOR THE COMMUNITY , EACH MEMBER STATE SHALL PREPARE MEDIUM-TERM ECONOMIC FORECASTS ACCOMPANIED BY INFORMATION ON THE APPROPRIATE MEANS TO BE USED TO PROMOTE A PATTERN OF DEVELOPMENT IN CONFORMITY WITH THE GUIDELINES SPECIFIED IN ARTICLE 1 . ARTICLE 5 EACH MEMBER STATE SHALL ADOPT THE PROVISIONS NECESSARY TO ENABLE THE PUBLIC AUTHORITIES , IF THE NEED ARISES AND FOR A LIMITED PERIOD , TO SLOW DOWN OR ACCELERATE THE RATE OF PUBLIC SPENDING AND TO MODIFY DIRECT OR INDIRECT TAXES WITHIN NOT MORE THAN 90 DAYS . ARTICLE 6 EACH MEMBER STATE SHALL DRAW UP PUBLIC INVESTMENT PROGRAMMES COVERING A FIVE-YEAR PERIOD . IMPLEMENTATION OF THE PROGRAMMES SHALL BE IN ACCORDANCE WITH THE REQUIREMENTS OF CURRENT ECONOMIC ACTIVITY , WITHIN THE FRAMEWORK OF PUBLIC EXPENDITURE . ARTICLE 7 EACH MEMBER STATE SHALL TAKE THE MEASURES NECESSARY ( WHERE THEY DO NOT AS YET EXIST ) TO ENABLE THE COMPETENT AUTHORITIES , WITHOUT PRIOR AUTHORIZATION , TEMPORARILY TO FREEZE THE YIELD OF EXCESS TAX REVENUE OR OF LOANS , AND TO RELEASE SUCH FUNDS AT A LATER DATE . ARTICLE 8 MEMBER STATES SHALL ENSURE THAT THE MANAGEMENT OF THE FINANCES OF LOCAL AUTHORITIES AND , WHERE APPROPRIATE , OF SOCIAL SECURITY AGENCIES CONTRIBUTES TO THE ATTAINMENT OF THE OBJECTIVES AND TO THE IMPLEMENTATION OF THE GUIDELINES REFERRED TO IN ARTICLE 1 . THEY SHALL AS FAR AS NECESSARY PROVIDE THEMSELVES WITH THE MEANS NEEDED TO ENABLE THE INDEBTEDNESS OF SUCH AUTHORITIES AND AGENCIES TO BE CONTROLLED . ARTICLE 9 MEMBER STATES SHALL TAKE THE MEASURES NECESSARY TO ENABLE THEM TO TAKE PROMPT ACTION ON THE VARIOUS ELEMENTS COVERED BY THE POLICY OF THE MONETARY AUTHORITIES , PARTICULARLY MONEY SUPPLY , BANK LIQUIDITY , CREDIT AND INTEREST RATES . FOR THIS PURPOSE , MEMBER STATES SHALL CONFER UPON THEIR MONETARY AUTHORITIES , IN SO FAR AS THE LATTER DO NOT ALREADY HAVE THEM , AT LEAST THE INSTRUMENTS AND POWERS TO ENABLE THEM TO APPLY , WHERE NECESSARY , THE FOLLOWING MEASURES : - IMPOSITION OR MODIFICATION OF RESERVE RATIOS APPLYING TO THE LIABILITIES OF MONETARY INSTITUTIONS ; - IMPOSITION OR MODIFICATION OF RESERVE RATIOS APPLYING TO THE CREDIT GRANTED BY MONETARY INSTITUTIONS ; - RECOURSE TO AN OPEN MARKET POLICY WITH WIDE SCOPE FOR ACTION , INCLUDING THE USE , AS NECESSARY , OF SHORT - , MEDIUM - AND LONG-TERM SECURITIES ; - MODIFICATION OF THE REDISCOUNT CEILINGS WITH THE CENTRAL BANK ; - MODIFICATION OF THE VARIOUS INTERVENTION RATES PRACTISED BY THE MONETARY AUTHORITIES . IN ADDITION , THE MONETARY AUTHORITIES SHALL , AS FAR AS POSSIBLE , BE INVESTED WITH THE INSTRUMENTS AND POWERS ENABLING THEM TO IMPLEMENT THE FOLLOWING MEASURES : - MODIFICATION OF THE BORROWING AND LENDING INTEREST RATES PAID OR CHARGED BY PUBLIC CREDIT AGENCIES ; - IMPOSITION OR MODIFICATION OF CONDITIONS FOR CONSUMER CREDIT , HIRE-PURCHASE SALES AND MORTGAGE CREDIT ; - QUANTITATIVE OR QUALITATIVE CREDIT CONTROL . ARTICLE 10 MEMBER STATES SHALL , TO THE EXTENT THAT THEY DEEM IT EXPEDIENT , TAKE THE MEASURES NECESSARY TO ENABLE THEM TO IMPOSE , WHERE NECESSARY , WITHOUT DELAY AND TEMPORARILY , AN OVERALL OR SELECTIVE RESTRICTION ON THE RISE IN PRICES AND INCOMES . ARTICLE 11 TO ENABLE THE GUIDELINES WHICH ARE TO ADOPTED BY THE COUNCIL TO BE DRAWN UP AND TO ENABLE THEIR APPLICATION TO BE MONITORED , MEMBER STATES SHALL ENSURE THAT ESSENTIAL INFORMATION IS GATHERED QUICKLY AND SHALL COMMUNICATE IT TO THE COMMISSION AS SOON AS IT IS AVAILABLE . ARTICLE 12 MEMBER STATES SHALL TAKE THE MEASURES NECESSARY TO COMPLY WITH THIS DIRECTIVE WITHIN 12 MONTHS OF ITS NOTIFICATION . THIS PERIOD SHALL , HOWEVER , BE EXTENDED TO TWO YEARS FOR THE IMPLEMENTATION OF ARTICLES 5 AND 8 . ARTICLE 13 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 18 FEBRUARY 1974 . FOR THE COUNCIL THE PRESIDENT H . SCHMIDT ( 1 ) SEE P . 16 OF THIS OFFICIAL JOURNAL .